 1
 2
 3
 4
 5
 6
 7
 8
 9               IN THE UNITED STATES DISTRICT COURT
10           FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                               Case No. ED CV 16-2603 ODW (MRW)
13   DANNY GUERRA,
                                               (consolidated with ED CV 17-386-ODW
14                     Plaintiff,              (MRW))
15                v.                           ORDER ACCEPTING FINDINGS
                                               AND RECOMMENDATIONS OF
16   NATHAN WILLIAMS, M.D.,                    UNITED STATES MAGISTRATE
                                               JUDGE
17                     Defendant.
18
19
20         Pursuant to 28 U.S.C. § 636, the Court reviewed the Complaint, the records
21   on file, and the Report and Recommendation of the United States Magistrate
22   Judge. Further, the Court has engaged in a de novo review of those portions of the
23   Report to which Plaintiff has objected. The Court accepts the findings and
24   recommendation of the Magistrate Judge.
25
26
27
28
 1         IT IS ORDERED that Judgment be entered granting the motion to dismiss
 2   the Second Amended Complaint and dismissing the action against Dr. Williams
 3   (ED CV 17-386) without leave to amend.
 4
 5
     DATE: November 2, 2018              ___________________________________
 6
                                         HON. OTIS D. WRIGHT II
 7                                       UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
